                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:21-cv-126-KDB
                                   5:19-cr-72-KDB

RONNIE DEAN BROWN,                  )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )
UNITED STATES OF AMERICA,           )                           ORDER
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on Petitioner’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. (Doc. No. 1). Also pending

is a Motion to Expand the Record. (Doc. No. 2).

I.      BACKGROUND

        Petitioner was charged with a single count of receipt of child pornography and aiding and

abetting the same in violation of 18 U.S.C. § 2252A(a)(2) and 2. (5:19-cr-72 (“CR”) Doc. No. 1)

(Bill of Information); see (CR Doc. No. 7) (Waiver of Indictment).

        Petitioner signed a written Plea Agreement in which he admitted his guilt of Count One

and acknowledged that: his sentencing exposure of a mandatory minimum of five years’

imprisonment and a maximum of 20 years’ imprisonment;1 the sentence had not yet been

determined; the Court would consider the advisory guidelines in determining the sentence; the

Court “has not yet determined the sentence, and any estimate of the likely sentence is a prediction

rather than a promise;” the sentence, up to the statutory maximum, would be determined at the



1
  The Plea Agreement notes that the minimum mandatory and maximum sentences may rise in circumstances not
relevant to this case. (CR Doc. 3 at ¶ 4).



      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 1 of 14
Court’s sole discretion; and Petitioner would not be able to withdraw the plea as a result of the

sentence imposed. (CR Doc. No. 3 at ¶ 6). The parties agreed to jointly recommend: pursuant to

U.S.S.G. § 2G2.2(a)(2), Petitioner’s base offense level is 22; the material in question involved a

prepubescent minor or a minor under the age of 12 years, and therefore a two-level enhancement

in offense level applies; the offense involves material that portrays sadistic or masochistic conduct

or other depictions of violence, thus a four-level enhancement applies; a computer was used for

the transmission of the material in question, and therefore, a two-level enhancement in offense

level applies; the offense involved at least 600 images, and therefore a five-level enhancement

applies; a two-level enhancement for obstruction of justice applies; and the plea is timely for

purposes of U.S.S.G. § 3E1.1. (CR Doc. No. 3 at ¶ 7(a)-(g)). The parties remained free to argue

their respective positions regarding any other specific offense characteristics, cross-references,

special instructions, reductions, enhancements, departures, and adjustments to the offense level

and to seek a departure or variance from the applicable guideline range. (CR Doc. No. 3 at ¶ 7(i)-

(j)). Petitioner agreed to register as a sex offender and acknowledged he had been advised and

understood the Sex Offender Registration and Notification Act. (CR Doc. No. 3 at ¶ 7(k)). The

Plea Agreement sets forth the rights the Petitioner was waiving by pleading guilty including the

right: to be tried by a jury; to be assisted by an attorney at trial; to confront and cross-examine

witnesses; and not to be compelled to incriminate himself. (CR Doc. No. 3 at ¶ 15). Petitioner

expressly agreed to waive his appellate and post-conviction rights except for claims of ineffective

assistance of counsel and prosecutorial misconduct. (CR Doc. No. 3 at ¶¶ 17-19).

       A Rule 11 hearing was held before Magistrate Judge David Cayer on October 3, 2019. (CR

Doc. No. 30). Petitioner stated, under oath, that he received a copy of the Bill of Information and

discussed it with counsel. (CR Doc. No. 30 at 5). Petitioner stated that he fully understood the



                                                 2

      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 2 of 14
charge against him and the maximum and minimum penalties of not less than five years and up to

20 years in prison. (CR Doc. No. 30 at 5-6). Petitioner agreed that: counsel had discussed how the

sentencing guidelines may apply to his case; the Court would not be able to determine the

applicable sentencing guideline range until after the presentence report was prepared and Petitioner

has had an opportunity to comment on it; in some circumstances he may receive a sentence that is

higher or lower than that called for by the guidelines; and he would still be bound by the plea and

will have no right to withdraw it if the sentence is more severe than he expects or if the Court does

not accept the Government’s sentencing recommendations. (CR Doc. No. 30 at 6-7). When Judge

Cayer asked whether Petitioner is “in fact guilty of this one count in the Bill of Information,”

Petitioner responded “Yes.” (CR Doc. No. 30 at 8). Petitioner stated he understood that, by

pleading guilty, he was waiving the right to plead not guilty, the right to have a speedy trial before

a jury with the assistance of counsel, the right to summon witnesses to testify on his behalf, the

right to confront witnesses against him, and the right to receive the presumption of innocence. (CR

Doc. No. 30 at 7-8).

       The Plea Agreement was summarized at the Rule 11 hearing. (CR Doc. No. 30 at 8-13).

Petitioner stated that he understood those to be the terms of the Plea Agreement and that he agreed

with them, including the appellate and post-conviction waiver. (CR Doc. No. 30 at 13). Petitioner

confirmed that: he signed the Plea Agreement; his plea was freely and voluntarily entered; he was

not promised anything other than the promises contained in the Plea Agreement; and he was not

threatened to enter the plea agreement against his wishes. (CR Doc. No. 30 at 13-14). Petitioner

stated that he had enough time to discuss possible defenses with counsel and was satisfied with

counsel’s services. (CR Doc. No. 30 at 14).

       In support of Petitioner’s guilty plea, the parties submitted a written Factual Basis that



                                                  3

      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 3 of 14
states in pertinent part:

               On or about June 16, 2018 to on or about November 15, 2018, in Wilkes
        County North Carolina …, defendant knowingly used the internet, a smart
        phone, and a computer, to receive files of child pornography via the internet.

                Among the files received by the defendant included the following:

                a. An image depicting a nude prepubescent female kneeling before an
                   adult male, who was wearing a t-shirt. The adult was holding a knife,
                   pressed into the forehead of the child victim.
                b. An image depicting a toddler male performing cunnilingus on a
                   prepubescent female as she was laying down on her back. The
                   prepubescent female was performing fellatio on an adult male.

                The internet, computer, and smart phone are all means and facilities of
        interstate and foreign commerce.

(CR Doc. No. 2) (emphasis added). Petitioner stated at the Rule 11 hearing that he read the Factual

Basis, understood it and agreed with it. (CR Doc. No. 30 at 13).

        The Presentence Investigation Report (“PSR”) reiterates the offense conduct from the

Factual Basis. (CR Doc. 18 at ¶¶ 5-7). It also includes a Statement of Relevant Conduct which

provides in part:

              In September 2018, HSI Charlotte received information that a KIK user
        from North Wilkesboro had been trading child pornography (dated June 16, 2018).
        The agents received an IP address and it came back to … the home address of
        Ronnie and Kelly Brown.

                On October 30, 2018, … Wilkes Count detectives … contacted Kelly
        Brown at her place of employment and told her that she might have been the victim
        of identity theft. Kelly Brown gave agents her husband’s (Ronnie Brown) phone
        number and told them he was at the Charlotte airport going to Las Vegas. Charlotte
        HSI airport group contacted Ronnie Brown and informed him that the case was
        related to child pornography. Ronnie Brown refused to both speak to agents and to
        allow agents to search his phone.

               Shortly after contact had been made with him by HSI, Ronnie Brown
        contacted Kelly Brown and told her that agents were looking into child
        pornography and to “get rid of his laptop.” Agents later learned that Kelly
        Brown took the laptop to individual A, who refused to take the laptop. [Kelly
        Brown] then took the computer to individual B, who agreed to hold the laptop.

                                                4

      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 4 of 14
       Several days later, individual B felt uncomfortable and told Ronnie Brown
       (who had returned from Las Vegas) to get the computer. Ronnie Brown then
       took the computer to individual C, who locked the computer in their truck
       toolbox.

               Several weeks later, individual B and C (who were friends) were speaking
       to one another and became concerned that there was child pornography on the
       computer. Both individuals B and C then took the computer to the Wilkesboro
       Sheriff’s Office. They informed the police that Kelly Brown had given the
       computer to individual B and asked her to hide it. Kelly Brown also informed
       individual B that Ronnie Brown had told her to “get rid of the computer.” Based on
       this information, a search warrant was obtained for the [Petitioner’s home] address.

               The search warrant was conducted on December 19, 2018…. Among the
       items was a blue SanDisk Cruzer USB thumb drive, SD cards, and Dell Desktop
       computer…; all of these items were found to have contraband on them. A total of
       4,188 files containing child pornography were found, 275 of the files contained
       infants and toddlers, and 10 files were found to depict sadomasochism….

               Kelly Brown was later interviewed and confirmed that she took the
       computer to individual A and individual B in an attempt to prevent law
       enforcement from seizing the computer. Kelly Brown stated that she did this
       at the instruction of the defendant. At the time that Kelly Brown followed the
       defendant’s instructions, she and the defendant were aware that Homeland
       Security Investigations (HSI) was conducting an investigation into child
       pornography.

(CR Doc. No. 18 at ¶¶ 9-14) (emphasis added).

       The PSR calculated the base offense level as 22 pursuant to U.S.S.G. § 2G2.2(a)(2) because

the offense is a violation of § 2252A. (CR Doc. No. 18 at ¶ 19). For specific offense characteristic,

two levels were added because the material involved a prepubescent minor or a minor who had

not attained the age of 12 years pursuant to U.S.S.G. § 2G2.2(b)(2); four levels were added because

the offense involved material that portrays sadistic or masochistic conduct or other depictions of

violence, or sexual abuse or exploitation of an infant or toddler pursuant to U.S.S.G. § 2G2.2(b)(4);

two levels were added because the offense involved the use of a computer or an interactive

computer service for the possession, transmission, receipt, or distribution of the material for

accessing it with intent to view pursuant to U.S.S.G. § 2G2.2(b)(6); and five levels were added

                                                 5

      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 5 of 14
because the offense involved more than 600 images containing child pornography pursuant to

U.S.S.G. § 2G2.2(b)(7)(D). (CR Doc. No. 18 at ¶¶ 20-23). Two levels were added for obstruction

of justice because Petitioner instructed Kelly Brown to “get rid of his laptop” after learning of the

investigation into his possession of child pornography [and] [a]s a result, Ms. Brown gave the

laptop to an individual in order to hide it from investigators.” (CR Doc. No. 18 at ¶¶ 16, 26). Three

levels were deducted for acceptance of responsibility, based on Petitioner’s written statement: “I

accept responsibility for my role as set out in the factual basis.” (CR Doc. No. 18 at ¶¶ 17, 29-30).

The total offense level was 34. (CR Doc. No. 18 at ¶ 31). Petitioner had zero criminal history

points and a criminal history category of I. (CR Doc. No. 18 at ¶¶ 41-42). The resulting advisory

guideline range was 151 to 188 months’ imprisonment and at least five years of supervised release.

(CR Doc. No. 18 at ¶¶ 68, 71).

       Prior to sentencing, defense counsel filed a Sentencing Memorandum requesting that the

Court vary downward because the advisory guideline range was excessive. (CR Doc. No. 20). He

argued, inter alia, that Petitioner has accepted responsibility and has zero criminal history points,

that § 2G2.2 is flawed, and that the Court should be guided by the factors pursuant to 18 U.S.C. §

3553(a) and the statutory minimum mandatory sentence, rather than the guideline range.

       The sentencing hearing came before the Court on February 12, 2020. (CR Doc. No. 31).

Petitioner stated that he read and understood the PSR and had adequate time to discuss it with

counsel. (CR Doc. No. 31 at 4). Defense counsel requested a “substantial” downward variance

based on Petitioner’s history and characteristics, the offense conduct, and the unfairness of the

sentencing guidelines. (CR Doc. No. 31 at 10). Petitioner’s pastor addressed the Court as did

Petitioner, who “apologize[d] for the situation and circumstances that’s led to this….” (CR Doc.

No. 31 at 13). The United States requested a guideline sentence based on Petitioner’s obstructive



                                                 6

      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 6 of 14
conduct and the seriousness of the offense. (CR Doc. No. 31 at 14).

         The Court varied downward by two levels because the enhancement for use of a computer

is almost universally applicable to modern child pornography cases, and there was no evidence

that Petitioner shared any of the material. (CR Doc. No. 31 at 19-20). The reduced offense level

was 32, resulting in a revised guideline range of 121 to 151 months’ imprisonment. (CR Doc. No.

31 at 20). The Court considered the factors pursuant to § 3553(a) and sentenced Petitioner at the

bottom of the adjusted advisory range to 121 months’ imprisonment, followed by supervised

release for life. (CR Doc. No. 31 at 22); (CR Doc. No. 22) (Judgment).

         On direct appeal, Petitioner argued that the Court erred by applying an enhancement for

obstruction of justice, and that counsel provided ineffective assistance by failing to object to that

enhancement and entering into an appellate waiver. The Fourth Circuit Court of Appeals dismissed

the appeal on September 28, 2020. United States v. Brown, 823 F. App’x 181 (4th Cir. 2020). It

found that the sentencing claim was barred by Petitioner’s knowing and voluntary appellate waiver

and that the ineffective assistance claim should be raised, if at all, in a post-conviction motion

because ineffective assistance of counsel did not conclusively appear on the face of the record.

         Petitioner filed the instant pro se Motion to Vacate pursuant to 28 U.S.C. § 2255 on August

19, 2021.2 (Doc. No. 1). He argues that counsel provided ineffective assistance which rendered

his guilty plea involuntary. He asks the Court to vacate the conviction and sentence and return the

case to the pre-plea stage.

         Along with his Motion to Vacate, Petitioner filed a Motion to Expand the Record, asking

the Court to consider his Declaration in support of the Motion to Vacate. (Doc. No. 2). The Motion



2
 See Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule); Rule 3(d), 28 U.S.C. foll. §
2255 (addressing inmate filings).


                                                         7

       Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 7 of 14
will be denied as moot because the Declaration is an exhibit to the Motion to Vacate and will be

considered in support of Petitioner’s claims.3 See Fed. R. Civ. P. 10(c) (“A copy of a written

instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).

         The Court has concluded that no response from the United States is required, and now

considers Petitioner’s claim.

II.      SECTION 2255 STANDARD OF REVIEW

         A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,

or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).

         Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings …” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.     DISCUSSION

         Petitioner contends that counsel was ineffective for: failing to adequately investigate

Petitioner’s “relevant criminal conduct;” misadvising him about his sentencing exposure; and

coercing him to plead guilty even though he is not guilty of the offense. (Doc. No. 1-1 at 8).



3
 Petitioner appears to rely on Rule 7 of the Rules Governing Section 2255 Proceedings in the United States District
Courts provides that, if a § 2255 Motion to Vacate is not dismissed, a judge may direct the parties to expand the record
by submitting additional materials related to the Motion, and allows affidavits to be considered as part of the record.

                                                           8

       Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 8 of 14
Petitioner contends that he would have proceeded to trial but for counsel’s deficient advice.

       The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. Const. Amend. VI.

To show ineffective assistance of counsel, a petitioner must first establish deficient performance

by counsel and, second, that the deficient performance prejudiced him. See Strickland v.

Washington, 466 U.S. 668, 687-88 (1984). The deficiency prong turns on whether “counsel’s

representation fell below an objective standard of reasonableness ... under prevailing professional

norms.” Id. at 688.    A reviewing court “must apply a ‘strong presumption’ that counsel's

representation was within the ‘wide range’ of reasonable professional assistance.” Harrington v.

Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 689). The prejudice prong

inquires into whether counsel’s deficiency affected the judgment. See Strickland, 466 U.S. at 691.

A petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694. The petitioner “bears

the burden of affirmatively proving prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir.

2008). If the petitioner fails to meet this burden, a reviewing court need not even consider the

performance prong. Strickland, 466 U.S. at 670.

       The right to the assistance of counsel during criminal proceedings extends to the plea-

bargaining process. See Missouri v. Frye, 566 U.S. 134 (2012). Thus, criminal defendants are

“entitled to the effective assistance of competent counsel” during that process. Lafler v. Cooper,

566 U.S. 156, 162 (2012) (internal quotation marks omitted); Merzbacher v. Shearin, 706 F.3d

356, 363 (4th Cir. 2013). Where a defendant enters his plea upon the advice of counsel, the

voluntariness of the plea depends on whether counsel’s advice was “within the range of



                                                9

      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 9 of 14
competence demanded by attorneys in criminal cases.” Hill v. Lockhart, 474 U.S. 52, 56 (1985)

(quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)). To satisfy Strickland’s prejudice

prong, the defendant must show “there is a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59;

Meyer v. Branker, 506 F.3d 358, 369 (4th Cir. 2007).

         First, Petitioner contends that counsel “was aware of Mr. Brown’s relevant criminal

conduct – or was deficient for failing to conduct minimally required investigation into the same –

the fact that his advisory guideline range would be calculated based on that relevant conduct, and

that he would be sentenced based on the same.” (Doc. No. 1-1 at 8). As a preliminary matter, this

claim is too vague and conclusory to support relief. See generally United States v. Dyess, 730

F.3d 354 (4th Cir. 2013) (vague and conclusory allegations contained in a § 2255 petition may be

disposed of without further investigation by the district court). Assuming arguendo that Petitioner

is arguing that counsel failed to adequately investigate the Statement of Relevant Conduct as set

forth in the PSR’s, he has failed to state a basis for relief. Petitioner voluntarily entered into a Plea

Agreement that provided for a two-level enhancement for obstruction of justice; Petitioner has

failed to explain how the Statement of Relevant Conduct that sets for the facts supporting that

agreed enhancement could have rendered his plea involuntary. For instance, he does not assert that

the Statement of Relevant Conduct contains inaccurate information or is otherwise objectionable. 4

To the extent that Petitioner is attempting to argue that counsel inaccurately estimated Petitioner’s

likely advisory range under the U.S. Sentencing Guidelines, this claim fails for the reasons




4
  Any substantive claim of a Guidelines calculation error was waived by Petitioner’s knowing and voluntary post-
conviction waiver. See generally United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992) (appellate waivers are
generally enforceable); United States v. Lemaster, 403 F.3d 216, 200 (4th Cir. 2005) (the Fourth Circuit does not
distinguish between the enforceability of a waiver of direct-appeal rights from a waiver of collateral-attack rights in a
plea agreement).

                                                          10

      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 10 of 14
discussed infra.

       Next, Petitioner contends that counsel falsely promised Petitioner that he would only

receive a sentence of between five and seven years imprisonment if he pleaded guilty, and told

Petitioner that the Plea Agreement did not include that sentencing promise because that is “just

how federal courts worked. See (Doc. No. 2-1 at 1-3).

       This claim is conclusively refuted by the record. Petitioner stated in open court at the Rule

11 hearing that he understood that his minimum and maximum sentencing exposure of at least five

years’ imprisonment and a maximum of life imprisonment, the Court may sentence him up to the

statutory maximum, any estimate of the likely sentence is a prediction rather than a promise, and

the Court would not be bound by the parties’ recommendations. (CR Doc. No. 30- at 6-7). His

present self-serving contentions to the contrary are rejected. See Blackledge v. Allison, 431 U.S.

63, 74 (1977) (“Solemn declarations in open court carry a strong presumption of verity. The

subsequent presentation of conclusory allegations unsupported by specifics is subject to summary

dismissal, as are contentions that in the face of the record are wholly incredible.”); see, e.g., United

States v. Lemaster, 403 F.3d 216, 221–22 (4th Cir. 2005) (§ 2255 petitioner’s sworn statements

during the plea colloquy conclusively established that his plea agreement and waiver were

knowing and voluntary).

       Finally, Petitioner contends that he is not guilty of the offense and that counsel coerced

him to plead guilty by telling Petitioner that he had “no chance” of winning at trial and that he

and/or his wife would face serious charges punishable by a minimum of 15 years’ imprisonment

if he would not accept the plea. (Doc. No. 2-1 at 3).

       Petitioner’s protestation of innocence is conclusively refuted by the record. He admitted

under oath at the Rule 11 hearing that he is in fact guilty of Count One in the Bill of Information,



                                                  11

     Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 11 of 14
and that he agreed with the Factual Basis with set forth his criminal conduct. (CR Doc. No. 30 at

8, 13). Petitioner’s contention that counsel coerced him to plead guilty is also conclusively refuted

by the record. He stated under oath at the Rule 11 hearing that nobody threatened, intimidated, or

forced him to enter a guilty plea and that he was satisfied with his lawyer’s services. (CR Doc. No.

30 at 13-14). Moreover, to the extent that counsel cautioned Petitioner that he and his wife could

both face more serious charges, and that Petitioner had no chance of winning at trial, such was

reasonable advice rather than coercion. Petitioner’s admitted receipt of child pornography as set

forth in the Factual Basis made his conviction at trial a virtual certainty. Evidence in the Statement

of Relevant Conduct that: Petitioner and his wife attempted to thwart an ongoing criminal

investigation; Petitioner and his wife passed off a laptop containing child pornography to others;

and thousands of child pornography images were found numerous electronic devices in their home

could have led reasonable counsel to believe that Petitioner and his wife could have been charged

with criminal obstruction and/or additional child pornography offenses. See generally 18 U.S.C. §

1510 (obstruction of criminal investigations); 18 U.S.C. § 2252A. Counsel was not ineffective for

cautioning Petitioner, under these circumstances, that Petitioner would almost certainly be

convicted at trial and that the United States may choose to charge Petitioner and/or his wife with

further criminal conduct.

       Moreover, Petitioner cannot demonstrate prejudice. Despite his present self-serving

statement that he would have proceeded to a jury trial but for counsel’s alleged deficient advice, it

would not have been objectively reasonable for Petitioner to do so. The Factual Basis and

Statement of Relevant Conduct reveal that there was extremely strong evidence of Petitioner’s

guilt, and further, he received a two-level reduction in his offense level for accepting responsibility

by pleading guilty. See generally United States v. Santiago, 632 F. App’x 769, 774 (4th Cir. 2015)



                                                  12

     Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 12 of 14
(“when the Government’s case is strong,” a § 2255 petitioner “faces a nearly insurmountable

obstacle to showing that it would have been rational to go to trial.”); see, e.g., United States v.

Fugit, 703 F.3d 248, 259 (4th Cir. 2012) (finding that the decision to go to trial would not have

been objectively reasonable where the evidence of petitioner’s guilt was overwhelming). His

present self-serving contentions that he would have proceeded to trial had counsel performed

effectively are rejected.

       The record reveals that Petitioner’s guilty plea was knowing and voluntary and that

ineffective assistance of counsel did not render it involuntary. Therefore, Petitioner’s Motion to

Vacate is denied.

IV.    CONCLUSION

       For the foregoing reasons, the § 2255 Motion to Vacate is denied.

       IT IS, THEREFORE ORDERED that:

       1.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

               2255, (Doc. No. 1), is DENIED.

       2.      Petitioner’s Motion to Expand the Record, (Doc. No. 2), is DENIED as moot.

       3.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive

               procedural ruling is debatable and that the petition states a debatable claim of the



                                                13

      Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 13 of 14
             denial of a constitutional right).

     4.      The Clerk is instructed to close this case.




Signed: August 25, 2021




                                                  14

  Case 5:19-cr-00072-KDB-DSC Document 37 Filed 08/25/21 Page 14 of 14
